Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application is a CIP but there is no support for the newly claimed limitations in the previous parent cases, e.g., displaying with color, sentiment, confidence, and actions.  Therefore these limitations receive the filing date of 9/20/2017. 
Claim Objections
Claim 5 is objected to because of the following informalities:   Appropriate correction is required.
Claim 5 does not end with a period.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most 

Claims 3-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For example, education level estimate is not defined in the disclosure in such a way that one would know how to makes and use the claimed invention.  Furthermore, there are many people who speak in an extremely professional and intelligent manner and do not have formal/high-level education.  The disclosure does not describe education or how analyzing speech would indicate a person’s education level.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer (US 2015/0195406) in view of Roozen (US 2016/0071132).

Dwyer discloses:
1. A computer implemented method for generating a communication editor dashboard comprising: 
receiving a message (receiving voice/audio, 0006-7); 
performing natural language processing on the message to divide the message into component parts, wherein each component part has a discrete meaning (voice audio is divided/parsed into words, phrases, sentences, keywords, 0007; “The system may provide for a contextual real-time facility, such as including an audio slicing algorithm producing `sentence level` events, acoustic and conversational patterns combining for intra-call events and alerts, context confidence thresholds used to suppress costly false positives, a real-time web interface that pushes alerts to users, and the like”, 0159;
“For customer input initially received as an input vocal stream the metadata used for sorting may relate to the translation of the customer input from vocal stream to text such as : confidence level in the translation; scores analysis related to auditory processing; and the like”, 0096); 
analyzing the message for sentiment (“a supervisor user interface for all ongoing agent calls may be displayed to a supervisor, and he or she can then easily track the general sentiment of each call as well as be alerted to adverse events”, 0144;
“analyzing the language characteristic of voice communications, the communication is converted to text using computer-based speech recognition, determining at least one of the category, the score, the sentiment, or the alert associated with the communication using the at least one language and/or acoustic characteristic, and providing a dynamic graphical representation of the at least one category, score, sentiment, or alert through a graphical user interface”, abstract;
“The real-time (RT) conversational analytics facility enables automatically evaluating in real-time or near real-time every communication (of heterogeneous types (e.g., voice, phone call [either to the call center or direct dialed to an agent], voicemail, chat, e-mail, blog, survey, Facebook, Twitter, Google+, other social channels, IVR, etc.) related to an activity, such as an activity of an enterprise, including in-progress calls, for sentiment/acoustics, categorization, and performance scoring, including the presence or absence of specific language”, 0083-0085); 
derive at least one “insight” (reads on meaning of sentiment or categories, topics) from the component parts (words, phrases, sentences, keywords, 0006-0007); 
calculating a confidence score for each of the at least one insight (many different types of data are displayed, output on a GUI or are visual indicators, “The entries may be sorted and displayed according to the confidence level of the analysis”, 0030; 
“The language characteristic may be at least one of a category, a sentiment, a regulation compliance, a score, a text, an alternative text, a presence or absence of specific language, and a confidence in word match”, 0006-0007;
“The results can be sorted along multiple dimensions, such as confidence, score, duration, date, and the like”, 0106; confidence, 0093; 0096); 
generating actions based on the at least one insight (actions read on events, alerts or how to respond to message “a supervisor user interface for all ongoing agent calls may be displayed to a supervisor, and he or she can then easily track the general sentiment of each call as well as be alerted to adverse events”, 0144;
“supervisors may be provided a view of key events on calls in progress, such as including customer sentiment, escalation ; 
displaying in a first pane the message with each of the component parts overlaid with a different color (component parts, sentences, words, phrases, sentiment or insight can be displayed in color and/or highlighted, “The language characteristic may be at least one of a category, a sentiment, a regulation compliance, a score, a text, an alternative text, a presence or absence of specific language, and a confidence in word match. The visual indication may be at least one of a blinking, a vibrating, a shaking, a pulsing, a movement, a color, a color change, a category label, a score, and a sentiment”, 0007, 0025, 0149; “The visual display may include representing metadata in different colors according to their relative correlation”, 0022; “The degree of commonality may be expressed as an ordered list, by font size of characteristic, as shown in FIG. 24, color, and the like. This may facilitate insight into commonalities in a set of conversations. In embodiments, changes in trends across all measures, categories and attributes may be identified. Outliers within a conversation set may be highlighted in comparison to a chosen baseline”, 0104, 0106’
“When a live call goes through the system it appears on the interface, and dependent upon what language is used and the color coded and correspondingly prioritized. Language used on the call may include key words and phrases that cause call priority to escalate in real-time from green, to yellow, to red, such as the sequence: "Hello, I have an issue I need to resolve" (tile starts out green), "Please let me speak to a supervisor" (the tile transitions to yellow, in response to the language and/or acoustic characteristics of the caller's voice), and finally "This customer service is ridiculous, and I'd like a full refund of my money" (red, in response to a still more agitated language and/or acoustic character of the caller's voice)”, 0151-0156); and 
displaying in a second pane the at least one insight, the confidence score associated with each insight (reads on scores or confidence levels, many different types of data are displayed, output on a GUI or are visual indicators, “The entries may be sorted and displayed according to the confidence level of the analysis”, 0030; 
“The language characteristic may be at least one of a category, a sentiment, a regulation compliance, a score, a text, an alternative text, a presence or absence of specific language, and a confidence in word match”, 0006-0007;
“The results can be sorted along multiple dimensions, such as confidence, score, duration, date, and the like”, 0106), the sentiment and the actions (“The language characteristic may be at least one of a category, a sentiment, a regulation compliance, a score, a text, an alternative text, a speaker, an agent data, an agent grouping, a call handling location, a time and date of call, a department, a skill or queue, a pertinent IVR path data, a call length, and a confidence in word match”, 0042;
“Metadata representative of the voice call may include at least one of a category, a sentiment, a regulation compliance, a tone, a score, an agitation, a text, an alternative text, a speaker, an agent data, an agent grouping, a call handling location, a time and date of call, a department, a skill or queue, a pertinent IVR path data, a call length, and a confidence in word match”, 0043).
Dwyer fails to particularly call for first and second panes.
Roozen teaches a first and second pane (using a plurality of panes on screens/displays to indicate a plurality of different information Figs. 6 an 8; “The product elements 602 also includes sentiment bars 610A through 610C (collectively, " sentiment bars 610"). The sentiment bars 610 contain information about the sentiment scores of the products associated with the product elements 602. Particularly, in the example of FIG. 6, the sentiment bars 610 have more black boxes when the products sentiment scores. Conversely, the sentiment bars 610 have fewer black boxes when the products associated with the product elements 602 have lower sentiment scores”, 0077; “The sentiment trend indicators 612 indicate whether the sentiment scores for the products associated with the product elements 602 have been rising”, 0078; “The product map 708 graphically shows how the volume and sentiment scores of the product compare with the volume and sentiment scores for other similar products”, 0084) along with panes for action (performing various actions e.g., making changes “the aggregation server 106 may have detected positive sentiment because of the word "rules," when the generally tone of the feedback item is negative. Accordingly, the product detail interface 700 enables the user to correct the sentiment associated with a feedback item. To correct the sentiments associated with the feedback items, the user can select the sentiment indicators 714. When the user selects one of the sentiment indicators 714, the aggregation server 106 displays a sentiment correction interface to the user. The sentiment correction interface enables the user to correct the sentiment assigned to the feedback item associated with the sentiment indicator”, 0088-0091)
It would have been obvious to combine the references before the effective time of filing because they are in the same field 2. The method of claim 1, further comprising deriving additional attributes for a lead using the component parts (attributes can pertain to voice/speech content “The acoustic characteristic may be at least one of a stress of words, an aggregated stress of a plurality of words, an agitation, a tempo, a change in tempo, an amount of silence, a silence between words, a gain in volume or energy of the words, a tone, an overtalk, a time lag between words, a time dependency between key words and phrases, an inter-word timing, an inflexion of words, and a temporal pattern.”, 0006).3. The method of claim 2, wherein the additional attributes include language used, language fluency, and education level estimate (“education level estimate” is not defined, see USC 112 rejection; many characteristics of natural language are  4. The method of claim 3, wherein the additional attributes further include a behavior analysis (analyzes a speaker’s mood and/or behavior, “In this view, measures, such as percentage silence, date/time of the call, the duration, and an indication of agitation are shown. Various index scores, such as emotion score, agent quality score, agent quality--customer service, customer satisfaction, and compliance risk are shown. Various other index scores, individual behavior scores or other measures may be shown in this view.”, 0116; “For example, if the phrases ` angry about` and `Board of Directors` were uttered during the conversation, the dissatisfaction score would be 2. In the example of FIG. 16, the dissatisfaction score is 0 indicating that none of the words or phrases listed in the behavior category of dissatisfaction was uttered. In some embodiments, the individual score is not calculated based on words or phrases .5. The method of claim 2, wherein the additional attributes are tracked over time (“Confidence of acoustic match may be calculated and updated throughout the communication. In embodiments, the RT conversational analytics facility may calculate a confidence level in the translation of the call where the confidence level may represent an aggregation of the confidence levels for individual words within the call. Confidence levels for individual words may be based on the likelihood of an acoustic match and the weight of a context model based on neighboring words/context for individual words. The confidence level for individual words may be updated throughout the call before being finalized at the end of the call”, 0093 or 0025)6. The method of claim 2, wherein the additional attributes are collected from third party sources (third party can be an agent “The application may be set to provide reminders for agents to give mandatory disclosures, inform them if such actions have taken or not taken place, and the like. The system may also provide for advice to be displayed, such as in a graphical "fly-out" of the application, as certain language is detected on the Facebook; Twitter; Google+; other social channels; IVR; and the like”, 0096)).7. The method of claim 6, wherein the additional attributes are channel dependent (can be from voice, or social media channels, “In embodiments, a customer "call" center system may comprise a plurality of channels for receiving heterogeneous customer input to an enterprise, such as: phone calls to a call center; phone calls to an agent; voice mail; on-line chat; e-mail; blogs; surveys; Facebook; Twitter; Google+; other social channels; IVR; and the like”, 0096; 0161).8. The method of claim 7, wherein the additional attributes include at least one of IP address, cellular tower location and routing (data can indicate where and/or who call was routed to location,”, 0006; “The cellular network may include mobile devices, cell sites, base stations, repeaters, antennas, towers, and the like. The cell network may be one or more of GSM, GPRS, 3G, EVDO, mesh, or other network types”, 0198).9. The method of claim 1, further comprising layering mouse-over fields on the displayed color overlaid components (component parts, sentences, words, phrases, sentiment or insight can be displayed in color and/or highlighted, “The language characteristic may be at least one of a category, a sentiment, a regulation compliance, a score, a text, an alternative text, a presence or absence of specific language, and a confidence in word match. The visual indication may be at least one of a blinking, a vibrating, a shaking, a pulsing, a movement, a color, a color change, a category label, a score, and a sentiment”, 0007, 0025, 0149; “The visual display may include representing metadata in different colors according to their relative correlation”, 0022; “The degree of commonality may be expressed as an ordered list, by font size of characteristic, as shown in FIG. 24, color, and the like. This may facilitate insight into commonalities in a set of conversations. In highlighted in comparison to a chosen baseline”, 0104, 0106’
“When a live call goes through the system it appears on the interface, and dependent upon what language is used and the acoustic characterization of the voices in the conversation, the tile is, in this instance, color coded and correspondingly prioritized. Language used on the call may include key words and phrases that cause call priority to escalate in real-time from green, to yellow, to red, such as the sequence: "Hello, I have an issue I need to resolve" (tile starts out green), "Please let me speak to a supervisor" (the tile transitions to yellow, in response to the language and/or acoustic characteristics of the caller's voice), and finally "This customer service is ridiculous, and I'd like a full refund of my money" (red, in response to a still more agitated language and/or acoustic character of the caller's voice)”, 0151-0156;
Roozen teaches using a mouse or clicking on components, “The user can view a product detail page regarding the "Sony X456 Bravia 46" LED TV" product by clicking on the info bubble 912. If the user moves the cursor 910 away from the given product point and not onto the info bubble 912, the info bubble 912 disappears. Thus, by moving the cursor 910 over the product .10. The method of claim 9, wherein the mouse-over fields display the insight generated from the component and the confidence score for that insight when a user moves a cursor over a given mouse-over field (component parts, sentences, words, phrases, sentiment or insight can be displayed in color and/or highlighted, “The language characteristic may be at least one of a category, a sentiment, a regulation compliance, a score, a text, an alternative text, a presence or absence of specific language, and a confidence in word match. The visual indication may be at least one of a blinking, a vibrating, a shaking, a pulsing, a movement, a color, a color change, a category label, a score, and a sentiment”, 0007, 0025, 0149; “The visual display may include representing metadata in different colors according to their relative correlation”, 0022; “The degree of commonality may be expressed as an ordered list, by font size of characteristic, as shown in FIG. 24, color, and the like. This may facilitate insight into commonalities in a set of conversations. In embodiments, changes in trends across all highlighted in comparison to a chosen baseline”, 0104, 0106’
“When a live call goes through the system it appears on the interface, and dependent upon what language is used and the acoustic characterization of the voices in the conversation, the tile is, in this instance, color coded and correspondingly prioritized. Language used on the call may include key words and phrases that cause call priority to escalate in real-time from green, to yellow, to red, such as the sequence: "Hello, I have an issue I need to resolve" (tile starts out green), "Please let me speak to a supervisor" (the tile transitions to yellow, in response to the language and/or acoustic characteristics of the caller's voice), and finally "This customer service is ridiculous, and I'd like a full refund of my money" (red, in response to a still more agitated language and/or acoustic character of the caller's voice)”, 0151-0156;
Roozen teaches using a mouse or clicking on components, “The user can view a product detail page regarding the "Sony X456 Bravia 46" LED TV" product by clicking on the info bubble 912. If the user moves the cursor 910 away from the given product point and not onto the info bubble 912, the info bubble 912 disappears. Thus, by moving the cursor 910 over the product points 908, the user can compare the volume and sentiment scores .
Roozen teaches a first and second pane (using a plurality of panes on screens/displays to indicate a plurality of different information Figs. 6 an 8; “The product elements 602 also includes sentiment bars 610A through 610C (collectively, " sentiment bars 610"). The sentiment bars 610 contain information about the sentiment scores of the products associated with the product elements 602. Particularly, in the example of FIG. 6, the sentiment bars 610 have more black boxes when the products associated with the product elements 602 have higher sentiment scores. Conversely, the sentiment bars 610 have fewer black boxes when the products associated with the product elements 602 have lower sentiment scores”, 0077; “The sentiment trend indicators 612 indicate whether the sentiment scores for the products associated with the product elements 602 have been rising”, 0078; “The product map 708 graphically shows how the volume and sentiment scores of the product compare with the volume and sentiment scores for other similar products”, 0084) along with panes for action (performing various actions e.g., making changes “the aggregation server 106 may have detected positive sentiment because of the word "rules," when the sentiment associated with a feedback item. To correct the sentiments associated with the feedback items, the user can select the sentiment indicators 714. When the user selects one of the sentiment indicators 714, the aggregation server 106 displays a sentiment correction interface to the user. The sentiment correction interface enables the user to correct the sentiment assigned to the feedback item associated with the sentiment indicator”, 0088-0091)
It would have been obvious to combine the references before the effective time of filing because they are in the same field of endeavor and adding different/multiple panes or areas on a screen to display that allow actions to be performed such as mouse over or clicking on words or making changes would allow for ease of use and allows a user to see keywords highlighted in various colors such as green, yellow, red and levels of sentiment and click on the red insights/sentiments to perform an action (see example of actions e.g., 0114).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deluca (US 2018/0109482) teaches locating a user (“A current location may be sensed (e.g., detected, identified) with location services).”, 0060) in a sentiment based system (“In response to comparing the confidence value of the sentiment assessment to a sentiment confidence value threshold of 80, the sentiment assessment may be displayed together with the electronic message. Other methods of assessing and presenting the sentiment assessment are also possible”, 0064).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID R VINCENT/Primary Examiner, Art Unit 2123